Citation Nr: 1509518	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-36 518A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status post arthroscopy of the right shoulder with residual scars.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to September 28, 2011.

3.  Entitlement to a disability rating in excess of 10 percent for mild head trauma with tension headache. 

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), and a disability rating in excess of 70 percent on and after September 28, 2011. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and a September 2013 rating decision from the VA Lincoln Day One Brokering Center in Lincoln, Nebraska.  Jurisdiction rests with the VA RO in Oakland, California, from which the appeal was certified.

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.







REMAND

Right Shoulder Disability

The Veteran asserts that the functional impairment caused by his service-connected status post arthroscopy of the right shoulder with residual scars is greater than that contemplated by the assigned rating, and that he should be granted a higher initial disability rating.  At his January 2015 hearing, the Veteran testified that he receives continuous treatment for his service-connected status post arthroscopy of the right shoulder through VA.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon a review of the claims file, it appears that complete VA treatment records continue only until September 2013. As such, the Board finds that remand is warranted so that the RO may obtain and associate with the record any VA treatment records dated from September 2013 to the present.

Additionally, the Veteran last underwent VA examination in connection with this claim in August 2013.  The Board finds that, upon remand, an additional examination is appropriate in order to assess the current nature and severity of the Veteran's service-connected right shoulder disability, as it may have worsened since the last VA examination.  See Weggenmann v Brown, 5 Vet. App. 281 (1993). 

PTSD and Head Trauma

In a September 2013 rating decision, the RO denied entitlement to an increased disability rating for mild head trauma with tension headache.  In November 2013, the Veteran submitted a Notice of Disagreement with the disability rating.  The statement was characterized by the Veteran as a new claim for increase, but since it was filed within the appeal period and clearly indicated disagreement with the rating decision denying a rating in excess of 10 percent, the Board finds that it is properly characterized as a Notice of Disagreement.  38 C.F.R. § 20.201 (2014).  Additionally, the RO denied entitlement to an initial disability rating in excess of 30 percent for PTSD in a September 2011 rating decision.  In September 2011, the Veteran submitted a Notice of Disagreement with the disability rating.  The statement was characterized by the Veteran as a new claim for increase, but since it was filed within the appeal period and clearly indicated disagreement with the rating decision denying an initial disability rating in excess of 30 percent, the Board finds that it is properly characterized as a Notice of Disagreement.  38 C.F.R. § 20.201.  While the RO readjudicated each of these issues in subsequent rating decisions, and in the case of the claim for an increased rating for PTSD increased the disability rating, the record does not indicate that a Statement of the Case has been issued for either claim.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran is already in receipt of a TDIU on and after September 28, 2011.  As such, the Board will only consider the period prior to September 28, 2011, in determining whether a claim for entitlement to TDIU has been raised.  Here, the Veteran testified in his January 2015 hearing that he had been unable to work since his separation from active duty in April 2008.  Therefore, the Board finds that the issue of entitlement to a TDIU prior to September 28, 2011, has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001). 
The schedular criteria for entitlement to a TDIU have not been met in this case prior to September 28, 2011.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2014).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling, 15 Vet. App. 1.  Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis prior to September 28, 2011.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records dated from September 2013 to the present.  All actions to obtain the requested records should be fully documented in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Then, schedule the Veteran for an orthopedic VA examination to determine the current nature and severity of his service-connected status post arthroscopy of the right shoulder with residual scars, to include all manifestations found. 

The examiner must clarify the current severity of the Veteran's status post arthroscopy of the right shoulder with residual scars in accordance with VA rating criteria. 

The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

3.  Request, with the Veteran's assistance, all records from his previous employers, including any medical records and/or administrative decisions pertaining to disability benefits.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

4.  Make the claims file available for evaluation by a vocational specialist.  The specialist should provide an opinion addressing the impact the Veteran's service-connected disabilities had on his ability to secure or follow a substantially gainful occupation prior to September 28, 2011, without regard for the Veteran's age or any non-service connected disabilities, and should consider the Veteran's education and work experience.

5.  Refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to September 28, 2011.

Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

6.  After this development has been completed, re-adjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for status post arthroscopy of the right shoulder with residual tears, and adjudicate the claim of entitlement to a TDIU prior to September 28, 2011.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

7.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issues of entitlement to a disability rating in excess of 10 percent for mild head trauma with tension headache and entitlement to an initial disability rating in excess of 30 percent for PTSD, and a disability rating in excess of 70 percent on and after September 28, 2011.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to the issues, return the claims to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




